10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
19-MJ-1035 (VMS)

: 225 Cadman Plaza East
JACK CABASSO, : Brooklyn, New York

Defendant. : November 7, 2019

TRANSCRIPT OF CRIMINAL CAUSE FOR ARRAIGNMENT
BEFORE THE HONORABLE RAMON E. REYES, UR.
UNITED STATES MAGISTRATE JUDGE

APPEARANCES :

For the Government: IAN RICHARDSON, ESQ.
ALEXANDER MINDLIN, ESQ.
United States Attorney’s Office
Eastern District of New York
271 Cadman Plaza East
Brooklyn, New York 11201

For the Defendant: JAMES M. BRANDEN, ESQ.
Law Offices of James M. Branden
551 Fifth Avenue
New York, New York 10176

Court Transcriber: SHARI RIEMER, CET-805
TypeWrite Word Processing Service
211 N. Milton Road
Saratoga Springs, New York 12866

Proceedings recorded by electronic sound recording, transcript
produced by transcription service.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

(Proceedings began at 3:12 p.m.)

THE CLERK: Jack Cabasso. Arraignment on complaint
in Jack Cabasso, Case No. 19-MJ-1035.

Counsel, state your name for the record.

MR. RICHARDSON: Good afternoon, Your Honor. Ian
Richardson, Alex Mindlin and Kayla Bensing for the United
States.

MR. BRANDEN: Good afternoon, Judge. Jim Branden.
I’m here with Mr. Cabasso.

THE COURT: Good afternoon. Mr. Cabasso, the
purpose of this proceeding is to make sure that you understand
the charges that are pending against you, to make sure that
you understand your rights as a defendant in a criminal case,
and to address the question of whether you should be held in
jail or released on bail.

You have the right to remain silent. You do not
have to make a statement to anyone. If you start to make a
statement you can stop at any time. If you’ve made statements
in the past you’re not required to make statements in the
future. Any statements that you do make however can and will
be used against you in your case except for statements that
you make to your attorney. Those are privileged.

Do you understand that?

THE DEFENDANT: Yes, Your Honor.

THE COURT: You also have the right to be

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

represented by an attorney throughout your case and if you
can’t afford an attorney the Court will appoint one to
represent you.

I don’t have a financial affidavit.

[Pause in proceedings.]

THE COURT: I will appoint for the next 15 minutes
maybe Mr. Branden to represent Mr. Cabasso because I have a
serious question as to whether he’s entitled to CJA
representation.

Mr. Cabasso, you’ve bene charged in a complaint with
four counts. Two counts of conspiracy to commit wire and mail
fraud, one count of unlawful importation of goods into the
United States, and one count of money laundering conspiracy.

Have you received a copy of the complaint?

THE DEFENDANT: Just recently, yes.

THE COURT: Okay. You discussed the charges with
your attorney?

THE DEFENDANT: Yes.

THE COURT: Even briefly?

THE DEFENDANT: Yes.

THE COURT: Do you understand the charges?

THE DEFENDANT: Yes.

THE COURT: Mr. Branden, you’ve had these
discussions with Mr. Cabasso?

MR. BRANDEN: I did, Judge, and I have an extra copy

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

of the complaint which I gave to him.

THE COURT: Great. Does Mr. Cabasso want a --

MR. BRANDEN: Which he then took but he has reviewed
it with me.

THE COURT: All right. Does --

[Pause in proceedings.]

THE COURT: Can you see if this is Mr. Cabasso’s
signature, please?

THE CLERK: Is this your signature on this financial
affidavit?

THE DEFENDANT: Yes.

THE CLERK: On the bottom in black?

THE DEFENDANT: Yes.

THE CLERK: Thank you very much.

[Pause in proceedings.]

MR. BRANDEN: Judge, I would say if you’re looking
for a comment with regard to his assets --

THE COURT: Yes.

MR. BRANDEN: I would say that based on the
detention memo that the Government submitted that the
Government has seized all of his assets except for the marital
residence which I believe is being posted on behalf of the
wife. So I actually don’t think he has any money at the
moment.

THE COURT: Well, the Government -- from my

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

recollection of the detention memo the Government seized what
it’s aware of.

MR. RICHARDSON: That’s correct, Your Honor.

THE COURT: And the allegation is that there is
based on the scope of Adventura’s business that there’s a
whole bunch more money out there somewhere. Is that correct?

MR. RICHARDSON: That’s correct, Your Honor. We
have seized the money that we are aware of that we can
establish has ties to the fraud. I would emphasize that one
of the concerns here is that the defendant has a pattern and
history of using nominees to control bank accounts, businesses
and other things and that he actually exercises control over a
number of other assets.

So at this point, Your Honor, we've seized what
we're aware of but we don’t believe that constitutes the
entire body of assets that Mr. Cabasso has access to.

[Pause in proceedings.]

THE COURT: During its investigation did the
Government find out whether Adventura conducts business that’s
outside of the alleged fraudulent activity?

MR. RICHARDSON: No, Your Honor. In fact the
allegation essentially in the complaint is that Adventura’s
business is fraudulent entirely.

MR. BRANDEN: And I think it also indicates in this

detention memo that it is no longer a going concern.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE COURT: This financial affidavit indicates that
there’s $50,000 in cash on hand. Was that seized by the
Government?

MR. RICHARDSON: Your Honor, I’m aware of some cash
that was found. $50,000 sounds higher than the amount of cash
that I was aware of.

THE COURT: But that was seized?

MR. RICHARDSON: There was -- I understand that
approximately $20,000 in cash was seized from the defendant’s
residence.

THE COURT: Well, it’s difficult to discern from the
detention memo and a one page financial affidavit whether Mr.
Cabasso has the ability to retain his own attorney. So I will
appoint Mr. Branden to represent him subject to further review
and if the Government wants to make any application later on
down the road it’s free to do that.

Does Mr. Cabasso -- I don’t know if I asked this.
Does he want a preliminary hearing?

MR. BRANDEN: No, he does not, Judge.

THE COURT: I take it you do not have a bail package
to present.

MR. BRANDEN: I do not have a bail package today but
I reserve my right to bring one.

THE COURT: I will sign a permanent order of

detention with leave to reopen and present a bail package in

 

 
Case 1:19-mj-01035-VMS Document 52 Filed 12/18/19 Page 7 of 8 PagelD #: 150

 

1} the future.

2 Is there anything else?

3 MR. RICHARDSON: No, Your Honor.
4 MR. BRANDEN: No, Judge.

5 THE COURT: Thank you.

6 | (Proceedings concluded at 3:20 p.m.)

7 kok ok Ok *

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 
Case 1:19-mj-01035-VMS Document 52 Filed 12/18/19 Page 8 of 8 PagelD #: 151

 

1 I certify that the foregoing is a court transcript from
2 | an electronic sound recording of the proceedings in the above-

3 | entitled matter.

 

4
5 Share flamer
6 Shari Riemer, CET-805

7 | Dated: December 12, 2019

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 
